


109 HR 5839 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5839
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Hefley introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit the establishment of leadership political action committees, and for
		  other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Leadership PAC Prohibition Act of 2006.
		2.Prohibiting
			 Leadership PACs
			(a)ProhibitionSection
			 302(e) of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(e)) is
			 amended by adding at the end the following new paragraph:
				
					(6)(A)A candidate for Federal office or an
				individual holding Federal office may not directly or indirectly establish,
				finance, maintain, or control any Federal or non-Federal political committee
				other than a principal campaign committee of the candidate, an authorized
				committee, a committee of a political party, or other political committee
				designated in accordance with paragraph (3). A candidate for more than one
				Federal office may designate a separate principal campaign committee for each
				Federal office.
						(B)Nothing in subparagraph (A) may be
				construed to prohibit an individual holding Federal office who is a candidate
				for State or local office from establishing, financing, maintaining, or
				controlling a political committee for the election of the individual to such
				State or local office.
						.
			(b)Conforming
			 AmendmentSection 302(e)(3) of such Act (2 U.S.C. 432(e)(3)) is
			 amended to read as follows:
				
					(3)No political committee that supports or has
				supported more than one candidate may be designated as an authorized committee,
				except that—
						(A)a
				candidate for the office of President nominated by a political party may
				designate the national committee of such political party as the candidate's
				principal campaign committee, but only if that national committee maintains
				separate books of account with respect to its functions as a principal campaign
				committee; and
						(B)a
				candidate may designate a political committee established solely for the
				purpose of joint fundraising by such candidates as an authorized
				committee.
						.
			3.Transition For
			 Existing Committees
			(a)Continuation of
			 ContributionsNotwithstanding section 302(e)(6) of the Federal
			 Election Campaign Act of 1971 (as added by section 2(a)), a political committee
			 which is established as of the date of the enactment of this Act but which is
			 prohibited under such section may continue to make contributions during the
			 1-year period beginning on the date of the enactment of this Act.
			(b)Disbursement of
			 FundsUpon the expiration of the 1-year period which begins on
			 the date of the enactment of this Act, a political committee described in
			 subsection (a) shall disburse its remaining funds by any of the following
			 means:
				(1)Making
			 contributions to an organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 and exempt from taxation under section 501(a) of such
			 Code, so long as the organization is not established, maintained, financed, or
			 controlled directly or indirectly by any candidate for Federal office or any
			 individual holding Federal office.
				(2)Making a
			 contribution to the treasury of the United States.
				(3)Making
			 contributions to the national, State, or local committees of a political
			 party.
				(4)Making contributions not to exceed $1,000
			 to candidates for elective office.
				(c)Report of
			 Disbursements to Federal Election Commission
				(1)ReportNot
			 later than 48 hours after making any disbursements required under subsection
			 (b), a political committee shall file a report with the Federal Election
			 Commission describing each such disbursement and including the identification
			 of the recipient of the disbursement.
				(2)Electronic Form
			 RequiredFor purposes of section 304(a)(11) of the Federal
			 Election Campaign Act of 1971 (relating to the filing of reports in electronic
			 form), the report required under paragraph (1) shall be considered to be a
			 report required by such Act to be filed with the Commission.
				
